FILED

-S. DISTRICT COURT
EASTERN DISTRICT ARKANSAS

 

IN THE UNITED STATES DISTRICT COURT JUN 11.2020
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION a W. MeCORMACK, CLERK
DORIS R. SMITH PLAINTIFF Cee
Vv. NO. 4:17CV000857

ARKANSAS DEPARTMENT OF FINANCE
AND ADMINISTRATION DEFENDANT

VERDICT FORM

NOTE: COMPLETE THE FOLLOWING PARAGRAPH BY WRITING IN THE
NAME REQUIRED BY YOUR VERDICT.

VERDICT I. ON THE PLAINTIFF'S RACE DISCRIMINATION CLAIM, AS
SUBMITTED IN INSTRUCTION NO. 7, WE FIND IN FAVOR OF

DERIS KR. SMITH
(PLAINTIFF DORIS R. SMITH) OR (DEFENDANT ARKANSAS
DEPARTMENT OF FINANCE
AND ADMINISTRATION)

NOTE: COMPLETE THE FOLLOWING PARAGRAPH ONLY IF YOUR ANSWER
TO THE PRECEDING QUESTION IS IN FAVOR OF PLAINTIFF. IF YOUR ANSWER TO
THE PRECEDING QUESTION IS IN FAVOR OF THE DEENDANT, YOU HAVE
COMPLETED YOUR DELIBERATIONS ON THIS CLAIM.

QUESTION 1.A. HAS IT BEEN PROVED THAT THE DEFENDANT WOULD NOT
HAVE PROMOTED THE PLAINTIFF TO PAY GRADE CLASSIFICATION OF — SE02
REGARDLESS OF HER RACE?

__YES BX: NO
(MARK AN “X” IN THE APPROPRIATE SPACE)
NOTE: COMPLETE THE FOLLOWING PARAGRAPH BY WRITING THE
NAME REQUIRED BY YOUR VERDICT.

VERDICT 2. ON THE PLAINTIFF’S RETALIATION CLAIM, AS SUBMITTED IN
INSTRUCTION NO. 11, WE FIND IN FAVOR OF

PERS KC Sui
(PLAINTIFE DORIS R. SMITH) OR (DEFENDANT ARKANSAS
DEPARTMENT OF FINANCE
AND ADMINISTRATION)

NOTE: COMPLETE THE FOLLOWING PARAGRAPH ONLY IF YOUR ANSWER
TO THE PRECEDING QUESTION IS IN FAVOR OF PLAINTIFF. IF YOUR ANSWER TO
THE PROCEEDING QUESTION IS IN FAVOR OF THE DEENDANT, YOU HAVE
COMPLETED YOUR DELIBERATIONS ON THIS CLAIM.

QUESTION 2.A. HAS IT BEEN PROVED THAT THE DEFENDANT WOULD HAVE
DISCHARGED THE PLAINTIFF REGARDLESS OF HER FILING AN
EEOC CHARGE?

__YES *NO
(MARK AN “X” IN THE APPROPRIATE SPACE)
NOTE: COMPLETE THE FOLLOWING PARAGRAPH BY WRITING THE
NAME REQUIRED BY YOUR VERDICT.

VERDICT 3. ON THE PLAINTIFF'S RETALIATION CLAIM, AS
SUBMITTED IN INSTRUCTION NO. 12, WE FIND IN FAVOR OF

Doris &€. smtTH
(PLAINTIFF DORIS R. SMITH) OR (DEFENDANT ARKANSAS
DEPARTMENT OF FINANCE
AND ADMINISTRATION)

NOTE: COMPLETE THE FOLLOWING PARAGRAPH ONLY IF YOUR ANSWER
TO THE PRECEDING QUESTION IS IN FAVOR OF PLAINTIFF. IF YOUR ANSWER TO
THE PROCEEDING QUESTION IS IN FAVOR OF THE DEENDANT, YOU HAVE
COMPLETED YOUR DELIBERATIONS ON THIS CLAIM.

QUESTION 3.4. HASITBEEN PROVED THAT THE DEFENDANT WOULD HAVE
DISCHARGED THE PLAINTIFF REGARDLESS OF HER
COMPLAINT OF RACE DISCRIMINATION ?

___YES X_NO
(MARK AN “X” IN THE APPROPRIATE SPACE)
NOTE: COMPLETE THE FOLLOWING PARAGRAPH ONLY IF YOU FOUND
IN FAVOR OF THE PLAINTIFF ON VERDICT 1 AND THE ANSWER TO
QUESTION 1.4. IS “NO”; OR,

IF YOU FOUND IN FAVOR OF THE PLAINTIFF ON VERDICT 2 AND THE
ANSWER TO QUESTION 2.A. IS “NO”; OR,

IF YOU FOUND IN FAVOR OF THE PLAINTIFF ON VERDICT 3 AND THE
ANSWER TO QUESTION 3.A. IS “NO”.

IF YOU HAVE FOUND FOR THE DEFENDANT ON VERDICTS 1, 2 OR 3 OR
IF YOU ANSWERED “YES” TO THE QUESTIONS FOLLOWING THE VERDICTS,

HAVE YOUR FOREPERSON SIGN AND DATE THIS FORM BECAUSE YOU HAVE
COMPLETED YOUR DELIBERATIONS ON THESE CLAIMS,

WE FIND PLAINTIFF'S LOST WAGES AND BENEFITS THROUGH THE DATE OF
THIS VERDICT TO BE :

$225,353 3) (STATING THE AMOUNT, OR IF NONE, WRITE THE
WORD “NONE’).

WE FIND PLAINTIFF'S OTHER DAMAGES, EXCLUDING LOST WAGES AND

BENEFITS TO BE:

$10,000 = (STATING THE AMOUNT, OR IF YOU FIND THAT
THE PLAINTIFF'S DAMAGES DO NOT HAVE A MONETARY
VALUE, WRITE IN THE NOMINAL AMOUNT OF ONE DOLLAR

($1.00)).

FOREPERSON

 
